OPINION — AG — ** PUBLIC HOUSING AUTHORITY — AD VALOREM TAXATION — PAYMENTS IN LIEU OF TAXES ** (1) TO THE EXTENT THAT A PUBLIC HOUSING AUTHORITY IS NOT RECEIVING FINANCIAL AID FROM THE UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, COUNTY COMMISSIONERS HAVE THE AUTHORITY TO DETERMINE THE AMOUNT OF IN LIEU OF PAYMENTS TO BE MADE BY COUNTY HOUSING AUTHORITIES, AND CITY GOVERNING BODIES HAVE THE AUTHORITY TO DETERMINE THE AMOUNT OF IN LIEU PAYMENTS TO BE MADE BY CITY HOUSING AUTHORITIES, PURSUANT TO 63 O.S. 1066 [63-1066] (2) WHERE A LOCAL GOVERNING BODY IS BOUND BY THE TERMS OF A COOPERATION AGREEMENT AS PRESCRIBED BY THE UNITED STATES HOUSING ACT OF 1937, 42 U.S.C.A. 1437 ET SEQ., OR WHERE THE HOUSING AUTHORITY IN SUCH GOVERNING BODY'S JURISDICTION IS RECEIVING ANNUAL CONTRIBUTIONS FROM THE UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, THEN THE AMOUNT OF PAYMENTS IN LIEU OF TAXES ON REAL PROPERTY BY SUCH HOUSING AUTHORITY IS GOVERNED BY CURRENT "HUD" STATUTES AND REGULATIONS, PURSUANT TO 63 O.S. 1076 [63-1076] CITE: ARTICLE X, SECTION 6, 42 U.S.C.A. 1437,42 U.S.C.A. 1437C(E)(2), 24 C.F.R. 913,24 C.F.R. 941.201, OPINION NO. 81-077 (SUSAN BRIMER AGOSTA, M. LOUISE HIBBARD)